Cf Hy LLC v Hudson Yards LLC (2015 NY Slip Op 00474)





Cf Hy LLC v Hudson Yards LLC


2015 NY Slip Op 00474


Decided on January 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2015

Tom, J.P., Saxe, Feinman, Clark, Kapnick, JJ.


601579/08 -13982 13981 13980

[*1] CF HY LLC, Plaintiff-Respondent, —
vHudson Yards LLC, et al., Defendants, Baruch Singer, Defendant-Appellant.


Katsky Korins, New York (Joel S. Weiss of counsel), for appellant.
Sills Cummis & Gross P.C., New York (Mitchell D. Haddad and Jessica R. Brand of counsel), for respondent.

Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered July 10, 2014, in favor of plaintiff in the total amount of $25,764,306.96, unanimously affirmed, with costs. Appeals from orders, same court and Justice, entered on or about December 4, 2013 and January 14, 2014, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The court's determination of the mortgaged property's fair market value was within the range of the conflicting expert testimony and was otherwise supported by the evidence presented at the hearing (see generally Trustco Bank v Gardner, 274 AD2d 873 [3d Dept 2000]). The court properly considered the purchase price of the property after the foreclosure sale (see Plaza Hotel Assoc. v Wellington Assoc., 37 NY2d 273, 277 [1975]).
The court providently exercised its discretion in denying defendant-appellant's request for an adjournment of the hearing until after he testified as a party witness in a separate trial (see Pezhman v Department of Educ. of the City of N.Y., 113 AD3d 417, 417 [1st Dept 2014], lv [*2]denied 22 NY3d 863 [2014], cert denied __ US __, 134 S Ct 2303 [2014]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 20, 2015
CLERK